     Case 3:20-cv-00359-JAH-LL Document 11 Filed 04/24/20 PageID.78 Page 1 of 1


1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   PETER STROJNIK,                                   Case No.: 3:20-cv-00359-JAH-LL
11                                    Plaintiff,
                                                       ORDER DENYING DEFENDANT’S
12   v.                                                MOTION TO DISMISS AND
                                                       MOTION FOR SANCTIONS AS
13   SOULDRIVER LESSEE, INC. DBA
                                                       MOOT (Doc. No. 5)
     HOTEL SOLAMAR.
14
                                   Defendants.
15
16
17         Pending before the Court is Defendant’s motion to dismiss and motion for sanctions
18   filed March 24, 2020. See Doc. No. 5. On April 9, 2020, Plaintiff filed a First Amended
19   Complaint. See Doc. No. 8. Because the First Amended Complaint is now the operative
20   complaint in this matter, IT IS HEREBY ORDERED Defendant’s motion to dismiss the
21   Complaint, and motion for sanctions is DENIED as moot.
22         IT IS SO ORDERED.
23
     DATED: April 24, 2020
24
25                                                 _________________________________
                                                   JOHN A. HOUSTON
26
                                                   United States District Judge
27
28

                                                   1
                                                                            3:20-cv-00359-JAH-LL
